COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-06-251-CR
                                                

MATTHEW ABRAHAM MARTINEZ                                          APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
            FROM THE 213TH
DISTRICT COURT OF TARRANT COUNTY
                                                
----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
On May 11, 2007 we received appellant=s request for an extension of time to file an amended motion to
dismiss the appeal in response to our letter dated May 3, 2007.  The motion is GRANTED.
On
May 15, 2007 we received AAppellant=s
First Amended Unopposed Motion to Dismiss Direct Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).                                                                                                                                                                                      PER
CURIAM
 




PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: June 7, 2007                                                    




[1]See Tex. R. App. P. 47.4.